Title: To Benjamin Franklin from Antoine Court de Gébelin, 14 April 1777
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur
Paris 14e. avril 77
Je prens la liberté de Vous recommander un jeune Suisse, M. Guez, de Lausanne fils d’une ancienne connoissance de M. Hutton, et d’un de mes Amis, reçu Chirurgien à Montpellier, qui vient de quitter sa Patrie pour aller offrir ses services dans les Colonies Angloises qui vous doivent tant. Je verrai avec la plus vive reconnoissance, tout ce que l’illustre Docteur Francklin voudra bien faire en faveur de ce jeune homme dont le Pere etoit deja très distingué dans la Pharmacie et qu’il a eu le malheur de perdre depuis quelques années. J’aurois eu l’honneur de vous le presenter moi même si je n’etois retenu dans ce moment par les soins qu’exige l’impression et la composition du 5e. vol. du Monde Primitif; c’est mon Beaufrere qui me remplace à cet egard et qui saisit avec empressement cette occasion de Vous rendre ses devoirs.
Il vous parlera aussi, Monsieur, d’un de nos Amis communs M. Pierre Dutilh de Bordeaux, Negociant habile et de la plus grande probité qui seroit très flatté d’etre honoré des commissions de vos Negocians, surtout pour les vins, Eaux de vie, epiceries &c. et dont on seroit certainement satisfait; je vous aurois aussi beaucoup d’obligation si vous vouliez bien nous faire donner à cet egard les renseignemens necessaires ou faire recommander notre Ami.
Je profite de cette occasion Monsieur pour vous faire presenter le 4me. Vol. du Monde Primitif ouvrage pour lequel vous m’avez fait l’honneur de souscrire. J’en devrois faire passer un aussi à M. Rush, qui est egalement souscripteur.
Si les Colonies etoient dans un Etat plus tranquille, j’oserois esperer que Vous auriez la complaisance d’interesser vos amis à cette Souscription. Personne ne le merite plus par l’estime et la veneration avec lesquelles il a eté dans tous les tems Monsieur Votre très humble et très obeissant serviteur
Court DE Gebelin
 
Notations: Court de Geblin 14 avril 1777. / A. Guez de lausanne en Suisse
